                                                                                                  Digitally signed by Advance Performance Exponents
Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 1 of 15 Page ID #:312                Inc
                                                                                                  Date: 2021.03.18 10:37:41 -05:00
                                                                                                  Reason: Apex Certified
                                                                                                  Location: Apex



FSD2021-0070                                  Page 1 of 15                                         2021-03-18




   IN THE GRAND COURT OF THE CAYMAN ISLANDS
   FINANCIAL SERVICES DIVISION
                                                                    CAUSE NO: FSD               OF 2021

   IN THE MATTER OF SECTIONS 131, 224(5) and 225(2) OF THE COMPANIES ACT (2021
   REVISION) (AS AMENDED)

   AND IN THE MATTER OF COMPANIES WINDING UP RULES (2018), ORDER 15 (AS
   REVISED)

   AND IN THE MATTER OF PERFORMANCE INSURANCE COMPANY SPC (IN VOLUNTARY
   LIQUIDATION)



                         PETITION FOR LEAVE AND COURT SUPERVISION


   To: The Grand Court of the Cayman Islands


   This humble petition of Kenneth M. Krys and Neil S. Dempsey of KRyS Global, 23 Lime Tree Bay
   Avenue Governors Square, Building 3, Ground Floor, PO Box 31237, KY1-1205, Grand Cayman,
   Cayman Islands (the “Petitioners”), acting in their capacity as joint voluntary liquidators (“JVLs”) of
   Performance Insurance Company SPC (the “Company”), shows that:


   1.    The purpose of this petition is to seek an order that:


         a)   Leave be granted in respect of the Shareholder Resolution and Directors’ Resolution giving
              effect to the voluntary winding up of the Company and the appointment of Kenneth M. Krys
              and Neil S. Dempsey of KRyS Global as joint voluntary liquidators of the Company pursuant
              to sections 224(5) and 225(2) of the Companies Act; and


         b)   The voluntary winding up of the Company be made subject to the supervision of the Court
              pursuant to section 131 of the Companies Act and that the JVLs be appointed as the joint
              official liquidators of the Company.




                                                     1
FSD2021-0070                                  Page 1 of 15                                         2021-03-18
Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 2 of 15 Page ID #:313

FSD2021-0070                                 Page 2 of 15                                          2021-03-18

   BACKGROUND


   2.   The Company was incorporated as an exempted segregated portfolio company on 21 January
        2016 under the laws of the Cayman Islands. The registration number of the Company issued by
        the Registrar of Companies (”ROC”) is 307829.


   3.   The registered office for the Company is Kynect Risk Management Limited, P.O. Box 445, 3rd
        Floor Bayshore Centre, 31 Warwick Road, George Town, Grand Cayman, KY1-1106, Cayman
        Islands ("Kynect”). Kynect acts as the Insurance Manager for the Company as well as its
        segregated portfolios and manages the routine aspects of the business of the Company and the
        segregated portfolios from within the Cayman Islands.


   4.   The Company is the holder of a Class B(iii) Insurer’s License under the Insurance Law, 2010
        and operates within the captive insurance industry through its 12 segregated portfolios:


        a)   Bottini Insurance SP
        b)   Gen-1 Insurance Company SP
        c)   Goldenstar Holdings Company SP (“Goldenstar SP”)
        d)   Greystone Insurance SP (“Greystone SP”)
        e)   Hudson York Insurance Company SP (“Hudson York SP”)
        f)   Omega Insurance Company SP (“Omega SP”)
        g)   Performance 5 SP
        h)   Prewett Insurance Company SP (“Prewett SP”)
        i)   Smart Insure SP
        j)   SSS Insurance SP
        k)   Sustainable Insurance Company SP
        l)   Triangle RGK SP


        (together referred to as the “Segregated Portfolios”)


   5.   The Company’s current directors are Larry Linne (“Mr Linne”) and Brandon Mueller (“Mr
        Mueller”) (together referred to as the “Directors”).


   6.   The Company and its Segregated Portfolios are governed by the Amended and Restated
        Memorandum of Association and Articles of Association adopted by special resolution passed
        on 30 August 2017.

                                                   2
FSD2021-0070                                 Page 2 of 15                                          2021-03-18
Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 3 of 15 Page ID #:314

FSD2021-0070                                        Page 3 of 15                                    2021-03-18

   7.    The Company’s sole voting and participating shareholder is Performance Insurance LLC, a
         limited liability company duly incorporated under the laws of the State of Tennessee in the United
         States of America with its principal address being 9700 Park Plaza Avenue, Unit 201, Louisville,
         Kentucky, 40241-2287, United States of America (“Sole Shareholder”).


   EVENTS LEADING TO VOLUNTARY LIQUIDATION


              (i) Kentucky Litigation


   8.    On or about 11 May 2020, the Company on behalf of two of its Segregated Portfolios, Goldenstar
         SP and Smart Insure SP, were named as defendants in a lawsuit before the United States District
         Court for the Western District of Kentucky – Louisville Division, Case No. 2:20-cv-330-JRW,
         commenced by the Lexington Insurance Company (“Lexington Insurance”), a wholly owned
         subsidiary of American International Group, Inc. (“AIG”), resulting from alleged fraudulent
         activities by the Company’s former director, Brandon White (“Mr White”) and its former captive
         consultant to the Company and its Segregated Portfolios, The Ambassador Group LLC d/b/a
         Ambassador Captive Solutions (“Ambassador”) (hereinafter referred to as the “Kentucky
         Litigation”).


   9.    State National Insurance Company, Inc., a company incorporated under the laws of the State of
         Texas, United States of America, intervened in the Kentucky Litigation and brought claims
         against Ambassador, Mr White, and the Company on behalf of Goldenstar SP and Smart Insure
         SP.


   10.   As a result of various interventions and amendments, the parties to the Kentucky Litigation
         consist of the following individuals and entities:


         a)      Lexington Insurance (Plaintiff);
         b)      State National Insurance Company, Inc. and National Specialty Insurance Company
                 (together referred to as “State National”) (Plaintiff-Intervenors);
         c)      Ambassador (Defendant and Defendant in Intervention);
         d)      Mr White (Defendant and Defendant In Intervention);
         e)      Gagliardi Insurance Services, Inc. (“Gagliardi”) (Defendant and Defendant in Intervention);
         f)      Goldenstar Specialty Insurance, LLC (“Goldenstar Specialty”) (Defendant);
         g)      Performance Insurance Company SPC on behalf of Goldenstar SP and Smart Insure SP
                 (Defendant and Defendant in Intervention); and

                                                         3
FSD2021-0070                                        Page 3 of 15                                    2021-03-18
Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 4 of 15 Page ID #:315

FSD2021-0070                                  Page 4 of 15                                          2021-03-18

         h)   ePremium Insurance Agency LLC (“ePremium Insurance”) (Defendant in Intervention).


   11.   The substance of the claims by Lexington Insurance and State National is that Mr White and
         Ambassador allegedly perpetuated fraudulent schemes referred to as the “Gagliardi Scheme”
         and the “Madera Scheme” in which Mr White and Ambassador facilitated the issuance of
         counterfeit/fraudulent insurance policies and certificates in the names of Lexington Insurance
         and State National to various insured parties, and led those insured parties to believe that they
         were covered under the counterfeit insurance policies and certificates.


   12.   Goldenstar SP and Smart Insure SP are exposed to liabilities as a result of the alleged actions
         of Mr White and Ambassador based on claims including, inter alia, counterfeiting and trademark
         infringement; deceptive trade practices; unfair competition and false designation of origin;
         misappropriation of name; and insurance fraud. The JVLs have been informed by the Directors
         that while the Company is named as a defendant, the Plaintiffs are seeking damages against
         Goldenstar SP and Smart Insure SP.


   13.   While that may or may not be the case, there are various pending filing and discovery obligations
         within the Kentucky Litigation that the Company must comply with which will cause a significant
         burden on the Company’s and ultimately the liquidation estate’s resources. Additionally, the JVLs
         have been informed by the Company’s Kentucky legal counsel, to which attorney client privileged
         is not waived, that the parties to the Kentucky Litigation were negotiating a consent order for the
         appointment of a court monitor to manage the bank account of Goldenstar SP and pay claims
         made against the segregated portfolio, which will have to be reconsidered in light of the voluntary
         liquidation of the Company.


         (ii) California Class Action


   14.   The Petitioners recently discovered that a class action lawsuit (“California Class Action”) was
         commenced in January 2021 in the United States District Court for the Central District of
         California, by Del Obispo Youth Baseball, Inc. d/b/a Dana Point Youth Baseball (“DPYB”)
         individually and on behalf of the class of other individuals and entities against Ambassador, Mr
         White, the Company, Goldenstar Specialty and other unnamed defendants (“Class Action
         Defendants”).




                                                     4
FSD2021-0070                                  Page 4 of 15                                          2021-03-18
Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 5 of 15 Page ID #:316

FSD2021-0070                                  Page 5 of 15                                           2021-03-18

   15.   The substance of the claims by DPYB against the Class Action Defendants is similar to that of
         the Kentucky Litigation in that DPYB suffered damages as a result of the alleged fraudulent
         scheme to sell counterfeit/non-existent insurance policies to provide accident, health and other
         insurance primarily to youth sports teams, leagues and athletes.


   16.   DPYB alleges that on or about 27 October 2020, Gagliardi informed DPYB that the insurance
         policies Gagliardi provided to DPYB and other members of the class were subject to the
         Kentucky Litigation.


   17.   The Company and the other California Class Action defendants are exposed to liability on the
         basis of claims by DPYB rooted in the Racketeer Influenced and Corrupt Organizations Act, 18
         U.S.C. §1961 (RICO) for mail and wire fraud; conversion; unjust enrichment; unfair competition
         and negligence.


   18.   The California Class Action is still in its early stages as the Company has not been properly
         served yet, and at the date of their appointment, the Company had not retained Californian legal
         counsel.


         (iii) Receivership of Segregated Portfolios


   19.   The Petitioners are aware that one of the Company’s Segregated Portfolios, Hudson York SP,
         is the subject of a receivership order granted by this Court (Cause No. FSD 118 of 2020) resulting
         from the financial difficulties and doubtful solvency of the segregated portfolio; and that there is
         a possibility of further receivership applications in respect of two more of the Company’s
         Segregated Portfolios.


   20.   The Petitioners understand that David Griffin and Andrew Morrison of FTI Consulting, Suite 3212,
         53 Market Street, Camana Bay, Grand Cayman, PO Box 30613, KY1-1203 were appointed as
         the joint receivers (“FTI Receivers”) over Hudson York SP at some point in 2020 for the purpose
         of the orderly closing down of the business of or attributable to the Hudson York SP and the
         distribution of the segregated portfolio assets attributable to the Hudson York SP and to those
         entitled to same.


   21.   The Petitioners further understand that the receivership may be nearing completion. The FTI
         Receivers have been requested and advised they are providing a summary on the status of the
         receivership.

                                                       5
FSD2021-0070                                  Page 5 of 15                                           2021-03-18
Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 6 of 15 Page ID #:317

FSD2021-0070                                  Page 6 of 15                                          2021-03-18

         (iv) CIMA Actions


   22.   On or about 17 December 2020, the Cayman Islands Monetary Authority (“CIMA”) issued a
         cease and desist order against the Company, leaving the Company unable to generate income
         by renewing existing or placing new business into the Company (“Cease and Desist Order”).


   23.   The JVLs understand from their discussions with the Directors that the Company complied with
         the Cease and Desist Order, but that the inability to renew or obtain insurance coverage for many
         of the Segregated Portfolios, and the adverse impact of the above litigation in the United States
         meant that the interests of the Segregated Portfolios was to novate those not tainted by the U.S.
         litigation to other insurance companies. The Directors eventually determined that the Company
         could no longer continue as a going concern and that the Company should be wound up in an
         orderly liquidation.


   24.   On 25 February 2021, CIMA issued a letter to the Directors advising that the Company was in
         breach of various provisions of the Insurance Act, 2010 and that it proposes to suspend the
         Company’s Class B(iii) Insurer’s License (“Suspension Notice”). The JVLs understand that the
         issue of the Suspension Notice accelerated the Directors’ and the Sole Shareholder’s decision
         to voluntarily wind up the Company, and accordingly resolved to wind up the Company the
         following day.


   25.   As a result of the voluntary winding up of the Company, the Petitioners do not intend on opposing
         the suspension of the Company’s Class B(iii) Insurer’s License.


   26.   The JVLs have informed CIMA of their appointment and provided a verbal update on 4 March
         2021 on the steps taken. Since then, the JVLs have written to and met with CIMA to clarify certain
         regulatory requirements and how they intend to approach those matters.


   COMMENCEMENT OF VOLUNTARY LIQUIDATION


   27.   The Directors and the Sole Shareholder of the Company determined that it was in the Company’s
         best interests to wind up the Company and appoint voluntary liquidators for the following reasons:


         a)   The Company and its Segregated Portfolios have all, directly or indirectly, been significantly
              affected by the alleged fraudulent activities of Mr White and Ambassador;



                                                    6
FSD2021-0070                                  Page 6 of 15                                          2021-03-18
Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 7 of 15 Page ID #:318

FSD2021-0070                                    Page 7 of 15                                    2021-03-18

         b)   The Company was unable to generate income as a result of CIMA’s Cease and Desist
              Order; and


         c)   The Company faces significant liability exposure in respect of the Kentucky Litigation as
              well as potential further litigation.


   28.   At an extraordinary general meeting of the Company held at George Town, Grand Cayman,
         Cayman Islands on 26 February 2021, the Sole Shareholder of the Company (by proxy) passed
         special resolutions resolving (“Shareholder Resolution”), inter alia, that:


         a)   The Company be wound up on a voluntary basis;


         b)   Kenneth Krys and Neil Dempsey of KRyS Global be appointed as the joint voluntary
              liquidators of the Company; and


         c)   The joint voluntary liquidators, if deemed appropriate and reasonable, make an application
              to the Grand Court of the Cayman Islands to have the voluntary liquidation supervised and
              to seek recognition of their appointment in the U.S. Bankruptcy Court.


   29.   At a meeting of the board of directors of the Company held at George Town, Grand Cayman,
         Cayman Islands on 26 February 2021, the Directors (by proxy) passed similar resolutions with
         respect to the voluntary winding up of the Company, the appointment of the JVLs and the
         applications for supervision by the Grand Court as well as Chapter 15 recognition by the U.S.
         Bankruptcy Court (“Directors’ Resolution”).


   30.   In the premises:


         a)   The Company resolved by special resolution that it be wound up voluntarily in accordance
              with section 116(c) of the Companies Act; and


         b)   The voluntary winding up of the Company is deemed to have commenced on 26 February
              2021 (“Commencement Date”), being the date of the passing of the Shareholder
              Resolution in accordance with section 117(1)(a) of the Companies Act.




                                                      7
FSD2021-0070                                    Page 7 of 15                                    2021-03-18
Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 8 of 15 Page ID #:319

FSD2021-0070                                   Page 8 of 15                                            2021-03-18

   DECLARATION OF SOLVENCY


   31.   On or about 1 March 2021, Mr Linne and Mr Mueller, in their capacity as directors of the
         Company, executed a declaration of solvency confirming that the Company will be able to pay
         its debts in full, together with interest at the prescribed rate within a period of twelve (12) months
         from the commencement of the winding up on the basis of management accounts as of 31
         December 2020 and all known assets and liabilities as of 1 March 2021 (“DoS”).


   32.   The DoS notes that the Directors are aware of litigation in the United States involving the
         Company (and also against two of the Segregated Portfolios, Goldenstar SP and Smart Insure
         SP) and that the Company has made a counterclaim within the litigation. The DoS also notes
         that the Directors are aware that certain Segregated Portfolios of the Company are in or are
         about to be placed into receivership.


   33.   Despite the execution of the DoS, the Petitioners consider the Company to be insolvent or of
         doubtful solvency due to its current cash position and because the Directors’ assessment of the
         solvency of the Company does not take into account accrued (but unbilled) professional fees as
         of the date of the DoS, as well as any contingent liability in the Kentucky Litigation or California
         Class Action, or the costs associated with those litigations after the date of the DoS.


   CONDUCT OF THE VOLUNTARY LIQUIDATION


   34.   Since the Commencement Date, the JVLs have taken the following steps/actions:


         a)   Complied with the statutory notification of the voluntary liquidation appointment to the ROC
              and CIMA;
         b)   Notified the Directors of their duties post-liquidation and to retain the Company’s books and
              records;
         c)   Notified the bank and took steps to change the account signatories;
         d)   Collect in books and records, including the current management accounts;
         e)   Provide a verbal update to CIMA on the status of the liquidation and future steps;
         f)   Contacted legal counsel retained in the Kentucky Litigation to inquire about the status,
              priorities and imminent deadlines;
         g)   Retained Cayman and US legal counsel to address this Petition and Chapter 15
              recognition;



                                                      8
FSD2021-0070                                   Page 8 of 15                                            2021-03-18
Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 9 of 15 Page ID #:320

FSD2021-0070                                  Page 9 of 15                                            2021-03-18

         h)   Retained Kynect to assist the JVLs with the day to day management of the Company and
              the Segregated Portfolios given their background as the Company’s insurance manager
              prior to the commencement of the liquidation;
         i)   Progressed the novation of two of the Segregated Portfolios which, prior to the appointment
              of the JVLs, the Company was advised by CIMA that it had no objections to the novations;
         j)   Addressed priority operational matters faced by the Company and its Segregated Portfolios,
              including the payment of outstanding invoices and retainers for novation services, tax
              matters and audited accounts; and
         k)   Communicated with the Segregated Portfolios and others who have inquiries related to the
              impact of the voluntary liquidation.


   35.   All steps/actions by the JVLs have taken place within the Cayman Islands.


   REQUIREMENT FOR LEAVE AND COURT SUPERVISION


   36.   By operation of section 224(5) of the Companies Act, the Shareholder Resolution and Directors’
         Resolution for the voluntary winding up of the Company and the appointment of the JVLs is not
         effective without leave of the Court because one of the Company’s Segregated Portfolios,
         Hudson York SP, is the subject of a receivership order granted by this Court.


   37.   The Petitioners state that there have been no adverse results or prejudice in appointing the JVLs
         without leave, as it was always the intention of the Company’s Sole Shareholder, the Directors
         and the JVLs to seek Court supervision.


   38.   The Petitioners therefore request leave of this Court pursuant to sections 224(5) and 225(2)
         giving retroactive effect to the Shareholder Resolution and the Directors’ Resolution placing the
         Company into voluntary liquidation and appointing the JVLs.


   39.   As noted above, the JVLs have taken various steps since the Commencement Date, primarily
         as a result of the litigation proceedings in the United States of America as well as CIMA’s Cease
         and Desist Order and Suspension Notice, requiring the JVLs to take urgent action.


   40.   It is the Petitioners’ view that the voluntary winding up of the Company should be made subject
         to the supervision of the Court because the company is or is likely to become insolvent due to
         its current cash position and as a result of the Kentucky Litigation, California Class Action and
         other possible litigation, and because the supervision of the Court will facilitate a more effective,

                                                     9
FSD2021-0070                                  Page 9 of 15                                            2021-03-18
  Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 10 of 15 Page ID
                                    #:321
FSD2021-0070                    Page 10 of 15                           2021-03-18

       economic liquidation of the Company and its Segregated Portfolios in the interests of the
       contributories and creditors for the following reasons:


       a)   The complexity of the segregated portfolio company structure coupled with the various
            known and unknown legal proceedings against the Company and certain of its Segregated
            Portfolios, could lead to contentious issues arising during the course of the voluntary
            liquidation which will require the exercise of powers afforded to official liquidators, and of
            this Court, to adjudicate and determine any such issues.


       b)   As a result of the Kentucky Litigation and California Class Action, as well as the unknown
            potential for new litigation, against the Company and its Segregated Portfolios, the
            Company will require the benefit of the statutory moratorium afforded under section 97 of
            the Companies Act and may need to seek the Court’s intervention to restrain foreign
            proceedings, all of which are aimed at the orderly liquidation of the Company and its
            Segregated Portfolios within the Cayman Islands and to resolve any disputes in a single
            forum, in the best interests of the Company and its stakeholders.


       c)   The Company had retained Conyers to seek the receivership of Omega SP and Goldenstar
            SP, and were awaiting CIMA approval of same. Court supervision will permit the liquidation
            of the Company and Segregated Portfolios in a more cost efficient and effective manner.


       d)   The Suspension Notice identifies concerns that CIMA has with respect to the conduct of
            the Directors, and a Court supervised liquidation is likely to give CIMA more comfort that
            the Company is wound up in an orderly manner.


       e)   The Company and its Segregated Portfolios may have legal claims to be advanced against
            Mr White, Ambassador and potentially other individuals and entities involved with the
            alleged fraudulent and/or other harmful activity that has and/or may cause damages and
            loss to the Company and its Segregated Portfolios, including claims that may be made
            within and outside of the Cayman Islands.


       f)   The JVLs will have to seek Chapter 15 recognition in the United States of America, in part,
            to obtain the stay of proceedings in respect of the present and potential future litigation
            proceedings to further ensure the economical and orderly liquidation of the Company and
            its Segregated Portfolios.



                                                  10
FSD2021-0070                               Page 10 of 15                                          2021-03-18
  Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 11 of 15 Page ID
                                    #:322
FSD2021-0070                    Page 11 of 15                           2021-03-18

   41.   The Company is facing imminent filing, discovery and other deadlines in respect of, inter alia,
         the Kentucky Litigation, California Class Action and CIMA’s Suspension Notice, and as a result,
         the JVLs have to seek leave from the Court under sections 224(5) and 225(2) of the Companies
         Act and a supervision order under section 131 of the Companies Act on an urgent basis.


   CONSENT TO APPOINTMENT AND QUALIFICATIONS AS JOINT OFFICIAL LIQUIDATORS


   42.   Kenneth M. Krys and Neil S. Dempsey:


         a)   Are qualified insolvency practitioners as that term is defined in section 89 of the Companies
              Act and in accordance with Regulation 4 of the Insolvency Practitioner’s Regulations 2018
              (as amended) (the “Regulations”);
         b)   Are resident in the Cayman Islands and therefore meet the residency requirements
              contained in Regulation 5 of the Regulations;
         c)   Meet the independence requirements prescribed by Regulation 6 of the Regulations;
         d)   Meet the insurance requirements in accordance with Regulation 7 of the Regulations; and
         e)   Consent to their appointment to act as a joint official liquidators of the Company.


   YOUR PETITIONERS THEREFORE HUMBLY PRAY THAT:


   43.   Leave be granted in respect of the Shareholder Resolution and Directors’ Resolution giving
         effect to the voluntary winding up of the Company and the appointment of Kenneth M. Krys and
         Neil S. Dempsey of KRyS Global as JVLs of the Company pursuant to sections 224(5) and
         225(2) of the Companies Act.


   44.   All acts of Kenneth M. Krys and Neil S. Dempsey acting in their capacity as JVLs prior to the
         Court granting leave pursuant to sections 224(5) and 225(2) of the Companies Act be confirmed.


   45.   The liquidation of the Company be continued under the supervision of the Court pursuant to
         section 131 of the Companies Act.


   46.   Kenneth M. Krys and Neil S. Dempsey of KRyS Global, 23 Lime Tree Bay Avenue Governors
         Square, Building 3, Ground Floor, PO Box 31237, KY1-1205, Grand Cayman, Cayman Islands
         be appointed as joint official liquidators of the Company (the “JOLs”).


   47.   The JOLs have the power to act jointly and severally.

                                                    11
FSD2021-0070                                 Page 11 of 15                                          2021-03-18
  Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 12 of 15 Page ID
                                    #:323
FSD2021-0070                    Page 12 of 15                           2021-03-18

   48.   The JOLs shall not be required to give security for their appointment.


   49.   The JOLs be authorised to take steps as necessary or desirable to take possession, custody
         and control of the assets, books and records of the Company and its Segregated Portfolios.


   50.   The JOLs be authorised to take any such action as may be necessary or desirable to obtain
         recognition of the JOLs and/or their appointment and/or powers in any other relevant jurisdiction,
         including, without limitation the United States of America, and to make application to the courts
         of such jurisdictions for that purpose.


   51.   The JOLs be authorised as representatives of the Company to seek relief under Chapter 15 of
         Title 11 of the United States Bankruptcy Code, and to take such steps arising in connection
         therewith that the JOLs may consider appropriate.


   52.   The Court requests that all courts of competent jurisdiction outside of the Cayman Islands lend
         their aid and assistance to this Court and the JOLs in the efforts to achieve an orderly liquidation
         of the Company and its Segregated Portfolios.


   53.   In addition to the powers prescribed in Part II of Schedule 3 of the Companies Act which are
         exercisable without sanction of the Court, the JOLs be authorised pursuant to section 110(2)(a)
         of the Companies Act to exercise any of the following powers specified in Part I of Schedule 3
         to the Companies Act, within and outside of the Cayman Islands, without further sanction of the
         Court:


         a)   The power to bring or defend any action or other legal proceeding in the name and on
              behalf of the Company and its Segregated Portfolios;


         b)   The power to engage attorneys and other professionally qualified persons, based within the
              Cayman Islands, United States of America and in any other jurisdiction, to assist them in
              the performance of their functions, including without limitation, the FTI Receivers, Kynect
              or any other attorney or professional qualified persons already engaged by the Company
              and its Segregated Portfolios.


         c)   The power to carry on the business of the company so far as may be necessary for its
              beneficial winding up including the novation of the business and assets of the Segregated
              Portfolios;

                                                    12
FSD2021-0070                                   Page 12 of 15                                         2021-03-18
  Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 13 of 15 Page ID
                                    #:324
FSD2021-0070                    Page 13 of 15                           2021-03-18

         d)   The power to engage staff (whether or not as employees of the Company) and/or agents
              within the Cayman Islands, the United States of America and elsewhere to assist them in
              the performance of their functions contemplated by this Order, which they are unable to do
              themselves or which can be more conveniently done by an agent.


         e)   The power to dispose of any property of the company to a person who is or was related to
              the Company and its Segregated Portfolios;


         f)   The power to pay any class of creditors in full;


         g)   The power to make any compromise or arrangement with creditors or persons claiming to
              be creditors or having or alleging themselves to have any claim (present or future, certain
              or contingent, ascertained or sounding only in damages) against the Company or its
              Segregated Portfolios, or for which the Company or its Segregated Portfolios may be
              rendered liable;


         h)   The power to compromise on such terms as may be agreed all debts and liabilities capable
              of resulting in debts, and all claims (present or future, certain or contingent, ascertained or
              sounding only in damages) subsisting, or supposed to subsist between the Company or its
              Segregated Portfolios and a contributory or alleged contributory or other debtor or person
              apprehending liability of the Company or its Segregated Portfolios;


         i)   The power to deal with all questions in any way relating to or affecting the assets or the
              winding up of the Company or its Segregated Portfolios, to take any security for the
              discharge of any such call, debt, liability or claim and to give a complete discharge in respect
              of it;


         j)   The power to sell any of the Company’s property or any of the property of the Segregated
              Portfolios by public auction or private contract with the power to transfer the whole of it to
              any person or to sell the same in parcels.


   54.   The JOLs’ remuneration and expenses be paid out of the general assets of the Company, or if
         such general assets are insufficient, out of the segregated portfolio assets of each of the
         Segregated Portfolios in accordance with section 109 of the Companies Act, the Insolvency
         Practitioner’s Regulations 2018 (as amended) and the Companies Winding Up Rules.



                                                     13
FSD2021-0070                                  Page 13 of 15                                           2021-03-18
  Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 14 of 15 Page ID
                                    #:325
FSD2021-0070                    Page 14 of 15                           2021-03-18

   55.   The JOLs be at liberty to meet all disbursements reasonably incurred in the performance of their
         duties out of the assets of the Company and its Segregated Portfolios as expenses of the
         winding up.


   56.   The JOLs be at liberty to and do pay their agents, employees, attorneys, solicitors and
         whomever else they may employ or instruct, remuneration and costs, and for the avoidance of
         doubt, all such payments shall be made as and when they fall due out of the assets of the
         Company and its Segregated Portfolios as expenses of the winding up.


   57.   No suit, action or other proceedings shall be proceeded with or commenced against the
         Company except with leave of the Court pursuant to section 97 of the Companies Act.


   58.   No disposition of the Company’s property or the segregated property of the Segregated
         Portfolios by or with the authority of the JOLs in carrying out their duties and functions and the
         exercise of their powers shall be avoided by virtue of section 99 of the Companies Act.


   59.   The Court give directions as to the following:


         a)   The establishment of a liquidation committee at all and/or in respect of the Company and
              each of the Segregated Portfolios;


         b)   Whether separate meetings of creditors/contributories and liquidation committee meetings
              should be established in respect of the Company and each of the Segregated Portfolios;
              and


         c)   The basis upon which the JOLs remuneration and expenses should be apportioned
              between the Company and the Segregated Portfolios.


   60.   The JOLs shall have liberty to apply for further directions relating to the winding up of the
         Company and the Segregated Portfolios.


   61.   The Petitioners’ costs of and incidental to the Petition be paid from the general assets of the
         Company, or if such general assets are insufficient, out of the segregated portfolio assets of
         each of the Segregated Portfolios as an expense of the winding up.




                                                   14
FSD2021-0070                                Page 14 of 15                                          2021-03-18
  Case 8:21-cv-00199-JVS-DFM Document 34-3 Filed 04/09/21 Page 15 of 15 Page ID
                                    #:326
FSD2021-0070                    Page 15 of 15                           2021-03-18

   62.   Such further or other orders or directions as the Court deems appropriate.


   AND your Petitioners will ever pray.


   DATED 17 March 2021
                                                      _____________________________________
                                                      HSM CHAMBERS
                                                      Attorneys for the Petitioners




   THIS PETITION was presented by HSM Chambers, attorneys for the Petitioners, whose address for service is 68 Fort
   Street, PO Box 31726, George Town, Grand Cayman, KY1-1207, Cayman Islands (Ref: 509403.0001/ADC).


                                                       15
FSD2021-0070                                    Page 15 of 15                                             2021-03-18
